DETAILED ACTION
The office action is in response to original application filed on 4-23-21. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2021/0049713 to Maeda et al. (“Maeda”).
Regarding claim 1, Maeda discloses a rechargeable battery (para; 0062, lines 2-3, charging station, for charging of the vehicle 104) configured to power the transport; a processor (fig. 2, processor 212 ) configured to determine a value of charge power (para; 0052, lines 7-9, station sensors 210 can provide charging information about the current charge state of the charging station 102 and para; 0049) for a rechargeable battery, and generate a request that identifies the value of charge power (para; 0052, lines 4-6, parameter of the charging station 102, the station systems 208, charging information) in a first field (fig. 2, membership module 228) and identifies a power source in a second field (para; 0039, lines 5-8, charging station 102 may include a charging station identification designation (e.g., identification number, serial number, alpha-numeric code, station name) that may be used to identify a particular charging stations) from among a plurality of available power sources (para; 0039, lines 12-14, Clean renewable energy may include, solar energy, hydro energy, biomass energy, wind energy, among others) to source the charge power for the rechargeable battery; and an interface (communication interface 220) configured to transmit the request from the transport to a computing system (206) associated with the plurality of available power sources.
Regarding claim 2, Maeda discloses the processor is further configured to determine a value of charge power (para; 0069) to be used to charge a secondary system (fig. 5, Low Level Membership 508, Mid Level Membership 510 and High  Level Membership 512) associated with transport, and combine the value of charge power to be used to charge the rechargeable battery and the value of charge power to be used to charge the secondary system in the first field, prior to transmission of the request to the computing system (para; 0073-0077).
Regarding claim 3, Maeda discloses the computing system comprises a central node (fig. 1, portable device 110) that is connected to the plurality of available power sources, and the processor is configured to request one or more of a cleanest energy source (para; 0039, lines 11-12, Energy may include clean renewable energy) and a cheapest energy source (para; 0069) in the second field, and defer to the computing system to select an available power source (para; 0039, lines 12-14, Clean renewable energy may include, solar energy, hydro energy, biomass energy, wind energy, among others).
Regarding claim 4, Maeda discloses the processor is further configured to store an identifier (224) of a charging station (para; 0063, lines 10-11, reservation interface may also identify the charging station 102) where the value of charge power from the identified power source is to be delivered in a third field of the 
Regarding claim 5, Maeda discloses the transport comprises a plurality of rechargeable batteries (fig. 5, low, mid and high membership), and the processor is further configured to add an identifier (224) of a rechargeable battery from among the plurality of rechargeable batteries within a third field of the request (fig. 5, 518 and 520), prior to transmission of the request to the computing system (para; 0073-0077).
Regarding claim 7, Maeda discloses the rechargeable battery is configured to electrically connect to a charging station (para; 0062, lines 2-3, charging station, for charging of the vehicle 104) and receive the requested value of charge power (para; 0069) from the identified power source (para; 0039, lines 12-14, Clean renewable energy may include, solar energy, hydro energy, biomass energy, wind energy, among others) while electrically connected to the charging station.
Regarding claim 8, Maeda discloses establishing a communication channel (Communication Interface 220) between a computing system (206) associated with a plurality of available power sources (para; 0039, lines 12-14, Clean renewable energy may include, solar energy, hydro energy, biomass energy, wind energy, among others)  and a transport (vehicle 104) comprising a rechargeable battery (para; 0062, lines 2-3, charging station, for charging of the vehicle 104) that is 
Regarding claim 9, Maeda discloses a value of charge power (para; 0052, lines 7-9, station sensors 210 can provide charging information about the current charge state of the charging station 102 and para; 0049) to be used to charge a secondary system (fig. 5, Low Level Membership 508, Mid Level Membership 510 and High  Level Membership 512) associated with transport, and combining the value of charge power to be used to charge the rechargeable battery (para; 
Regarding claim 10, Maeda discloses the computing system comprises a central node (fig. 1, portable device 110) that is connected to the plurality of available power sources, and the generating comprises generating a request that identifies one or more of a cleanest energy source (para; 0039, lines 11-12, Energy may include clean renewable energy) and a cheapest energy source (para; 0069) in the second field, and deferring to the computing system to select an available power source (para; 0039, lines 12-14, Clean renewable energy may include, solar energy, hydro energy, biomass energy, wind energy, among others).
Regarding claim 11, Maeda discloses the method further comprises storing an identifier (224) of a charging station where the value of charge power from the identified power source is to be delivered in a third field (fig. 5, 518 and 520) of the request, prior to transmission of the request to the computing system (para; 0073-0077).
Regarding claim 12, Maeda discloses the transport comprises a plurality of rechargeable batteries (fig. 5, low, mid and high membership), and the method further comprises adding an identifier (fig. 2, schedule module 230) of a rechargeable battery (para; 0074) from among the plurality of rechargeable 
Regarding claim 14, Maeda discloses the method further comprises electrically connecting the rechargeable battery to a charging station (fig. 1) and receiving the requested value of charge power (para; 0069) from the identified power source while electrically connected to the charging station.
Regarding claim 15, Maeda discloses a non-transitory computer readable medium comprising instructions (para; 0005, non-transitory computer readable storage medium storing instructions), that when read by a processor (fig. 2, processor 212), cause the processor to perform a method comprising: establishing a communication channel (Communication Interface 220) between a computing system (206) associated with a plurality of available power sources (para; 0039, lines 12-14, Clean renewable energy may include, solar energy, hydro energy, biomass energy, wind energy, among others) and a transport (104) comprising a rechargeable battery (para; 0062, lines 2-3, charging station, for charging of the vehicle 104) that is configured to power the transport; determining a value of charge power (para; 0052, lines 7-9, station sensors 210 can provide charging information about the current charge state of the charging station 102 and para; 0049) for the rechargeable battery; generating a request that identifies the value of charge power (para; 0052, lines 4-6, parameter of the charging station 102, the 
Regarding claim 16, Maeda discloses the method further comprises determining a value of charge power to be used to charge a secondary system (fig. 5, Low Level Membership 508, Mid Level Membership 510 and High  Level Membership 512) associated with transport, and combining the value of charge power to be used to charge the rechargeable battery and the value of charge power to be used to charge the secondary system in the first field, prior to transmission of the request to the computing system (para; 0073-0077).
Regarding claim 17, Maeda discloses the computing system comprises a central node (fig. 1, portable device 110) that is connected to the plurality of available power sources, and the generating comprises generating a request that identifies one or more of a cleanest energy source and a cheapest energy source 
Regarding claim 18, Maeda discloses the method further comprises storing an identifier (224) of a charging station where the value of charge power from the identified power source is to be delivered in a third field of the request, prior to transmission of the request to the computing system (para; 0073-0077).
Regarding claim 19, Maeda discloses the transport comprises a plurality of rechargeable batteries (fig. 5, low, mid and high membership), and the method further comprises adding an identifier (fig. 2, schedule module 230) of a rechargeable battery (para; 0074) from among the plurality of rechargeable batteries within a third field of the request, prior to transmission of the request to the computing system (para; 0073-0077).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0049713 to Maeda et al. (“Maeda”) in view of US 2020/0307401 to Mondello et al. (“Mondello”).
Regarding claim 6, Maeda discloses a plurality of static blockchain nodes (charging station 102 and para; 0015, lines 7-8, first entity may be a retailer, loyalty program, museum, or theme park, among others), and the processor is further configured to store a value of power consumed by the rechargeable battery (paras; 0077-0078), an identifier (224) of the power source (para; 0039), and an identifier of the transport (remote communication interface 244)
But, Maeda does not disclose a moveable blockchain node within a blockchain network that includes a plurality of moveable blockchain nodes and on a blockchain of the blockchain network.However, Mondello discloses a moveable blockchain node (para; 0027, lines 7-13, peer-to-peer network, computing node 182, and/or any other computer system or computing machine described in can be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, a switch or bridge, or any machine capable of 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda by adding blockchain network/Module as part of its configuration as taught by Mondello, in order to collection of nodes and peer-to-peer connections to share information about the availability of charging station and cost.
Regarding claim 13, Maeda discloses a plurality of static blockchain nodes (charging station 102 and para; 0015, lines 7-8, first entity may be a retailer, loyalty program, museum, or theme park, among others) by the rechargeable battery, an identifier of the power source, and an identifier of the transport (remote communication interface 244)
But, Maeda does not discloses transport comprises a moveable blockchain node within a blockchain network that includes a plurality of moveable blockchain 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda by adding blockchain network/Module as part of its configuration as taught by Mondello, in order to collection of nodes and peer-to-peer connections to share information about the availability of charging station and cost.
Regarding claim 20, Maeda discloses a plurality of static blockchain nodes (charging station 102 and para; 0015, lines 7-8, first entity may be a retailer, loyalty program, museum, or theme park, among others), and the method further comprises storing a value of power (paras; 0077-0078) consumed by the rechargeable battery, an identifier (224) of the power source, and an identifier of the transport (remote communication interface 244)
But, Maeda does not discloses the transport comprises a moveable blockchain node  within a blockchain network that includes a plurality of moveable blockchain nodes and on a blockchain of the blockchain network.
However, Mondello discloses a moveable blockchain node (para; 0027, lines 7-13, peer-to-peer network, computing node 182, and/or any other computer system or computing machine described in can be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, a switch or bridge, or any machine capable of executing a set of instructions) within a blockchain network (fig. 1, 118) that includes a plurality of moveable blockchain nodes (para; 0027, lines 7-13, peer-to-peer network, computing node 182, and/or any other computer system or computing machine described in can be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, a switch or bridge, or any machine capable of 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda by adding blockchain network/Module as part of its configuration as taught by Mondello, in order to collection of nodes and peer-to-peer connections to share information about the availability of charging station and cost.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller US 2006/0276938 Al- Methods and systems are provided for optimizing the control of energy supply and demand. An energy control unit includes one or more algorithms for scheduling the control of energy consumption devices on the basis of variables relating to forecast energy supply and demand. Devices for which energy consumption can be scheduled or deferred are activated during periods of cheapest energy usage. Battery storage and alternative energy sources (e.g., photovoltaic cells) are activated to sell energy to the power grid during periods that are determined to correspond to favorable cost conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836